Title: From Alexander Hamilton to Walter K. Cole, 3 March 1800
From: Hamilton, Alexander
To: Cole, Walter K.


          
            (To be Copied)
            Sir,
            NY. March 3. 1800
          
          I have received your letter of the 25th. of February, and regret that circumstances should occur to lead you render it necessary for you to abandon relinquish the service—You will be pleased to signify your wish to the Commandant of your regiment that it may come thro’ him to me, and go from me to the Sey of War—
          This is the regular course in such cases—
           Captn Cole—
        